In an action to recover damages for personal injuries, the defendant Nicole Renee July appeals from an order of the Supreme Court, Queens County (Strauss, J), dated January 24, 2013, which denied her motion for summary judgment dismissing the complaint and all cross claims insofar as asserted against her.
Ordered that the order is affirmed, with one bill of costs payable to the plaintiff-respondent and the defendants-respondents appearing separately and filing separate briefs.
The Supreme Court properly concluded that the appellant’s submissions in support of her motion for summary judgment revealed the existence of triable issues of fact as to how the subject multi-vehicle accident occurred, thus precluding the granting of summary judgment (see Veltri v Solomon, 107 AD3d 699 [2013]; Hudson v Cole, 264 AD2d 439 [1999]; Sanford v Stillitano, 241 AD2d 489 [1997]; Omrami v Socrates, 227 AD2d 459 [1996]). Since the appellant failed to meet her prima facie burden, her motion was properly denied regardless of the sufficiency of the opposing papers (see Winegrad v New York Univ. Med. Ctr., 64 NY2d 851, 853 [1985]).
Mastro, J.E, Roman, Hinds-Radix and LaSalle, JJ., concur.